 



Exhibit 10.4
EXECUTION COPY
WESTWOOD ONE, INC.
FIRST AMENDMENT TO NOTE PURCHASE
AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of February 28, 2008, by and among Westwood One, Inc., a
Delaware corporation (the “Company”), and the financial institutions that hold
the Notes (collectively, the “Noteholders”). Capitalized terms used and not
defined herein have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor and Collateral Trust Agreement (as such
terms are defined below).
WITNESSETH:
WHEREAS, the Company and the Noteholders are parties to that certain Note
Purchase Agreement, dated as of December 3, 2002 (as in effect on the date
hereof, the “Existing Note Purchase Agreement” and as in effect after giving
effect to this Amendment, the “Note Purchase Agreement”), pursuant to which the
Company issued $50,000,000.00 of 4.64% Senior Guaranteed Notes, Series A, due
November 30, 2009 (the “Series A Notes”) and $150,000,000.00 of 5.26% Senior
Guaranteed Notes, Series B, due November 30, 2012 (the “Series B Notes”, and
together with the Series A Notes, the “Notes”) of the Company;
WHEREAS, the Company is also party to a certain Credit Agreement, dated as of
March 3, 2004 (as amended from time to time, the “Credit Agreement”) among the
financial institutions or entities from time to time parties thereto (the
“Banks”) and the Subsidiary Guarantors (as defined therein);
WHEREAS the Company has entered into an amendment to the Credit Agreement (“Bank
Amendment No. 2”);
WHEREAS it is a condition precedent to the effectiveness of Bank Amendment No. 2
that the Obligors grant Liens on their property to secure the Credit Agreement
Obligations and the 2002 Notes Obligations;
WHEREAS, pursuant to the provisions of the Existing Note Purchase Agreement, the
Company may not, and may not permit any of its Restricted Subsidiaries to,
secure the Credit Agreement Obligations with a Lien on any of their respective
properties without equally and ratably securing the 2002 Notes Obligations; and
WHEREAS, in connection with such equal and ratable securing, the Company and the
Noteholders have decided to amend the Existing Note Purchase Agreement as set
forth below;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are hereby acknowledged, the Company and the Noteholders agree
as follows:
1. Amendments. The Existing Note Purchase Agreement is amended as provided for
by this Amendment in the manner specified in Exhibit A (the “Note Purchase
Agreement Amendments”); provided that, at such time as the Intercreditor and
Collateral Trust Agreement and all Liens created by the Shared Security
Documents have been terminated, the Note Purchase Agreement Amendments (other
than Section 4(b) of Exhibit A) shall cease to be effective and the Existing
Note Purchase Agreement, as amended by any amendments other than the Note
Purchase Agreement Amendments (except for Section 4(b) of Exhibit A), shall be
in full force and effect.
2. Acknowledgement of Equal and Ratable Lien. The Noteholders acknowledge that
this Amendment, the Intercreditor and Collateral Trust Agreement and the Shared
Security Documents satisfy the requirement of Section 10.5(k) of the Note
Purchase Agreement that the Notes be equally and ratably secured with the Credit
Agreement Obligations in respect of the Collateral.
3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Noteholders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Company shall have no rights hereunder, until
satisfaction of the condition set forth in the last sentence of this Section 3
and until each Noteholder shall have received:
(a) a copy of this Amendment executed by the Company, the Subsidiary Guarantors
and the Required Holders;
(b) a fully executed copy of Bank Amendment No. 2;
(c) fully executed copies of the Shared Security Agreement and such other Shared
Security Documents as the Required Holders shall deem appropriate in their
reasonable discretion, together with such financing statements and other
documentation required to perfect the Liens created by the Shared Secured
Documents as the Required Holders shall deem appropriate in their reasonable
discretion;
(d) a fully executed copy of the Intercreditor and Collateral Trust Agreement;
(e) an amendment fee in an amount equal to 0.0625% of the outstanding principal
amount of the Notes held by such Noteholder (such fee to be paid in the manner
and to the account specified in the Note Purchase Agreement for payments of
principal and interest in respect of the Notes or to such other account as such
Noteholder shall have specified in writing to he Company);

 

2



--------------------------------------------------------------------------------



 



(f) favorable opinions of counsel from the Obligors’ in-house attorney and
Lowenstein Sandler PC in form and substance reasonably satisfactory to the
Required Holders and covering such matters (including as to the perfection of
the security interest created pursuant to the Shared Security Documents, the
enforceability of the 2002 Note Documents, the valid organization, good standing
and due authorization of the Obligors, and the lack of any conflicts of the
Obligors (including with respect to any material agreements)) as the Required
Holders shall reasonably request; and
(g) payment of the reasonable fees, charges and disbursements of counsel to the
Noteholders incurred in connection with this Amendment.
In addition, all corporate and other proceedings in connection with the
transactions contemplated by this Amendment and all documents and instruments
incident to such transactions shall be satisfactory to the Required Holders and
their special counsel (such satisfaction to be established by the execution and
delivery of this Amendment by the Required Holders). The date on which all such
conditions to the effectiveness of this Amendment have been met is referred to
herein as the “Effective Date”.
4. Representations and Warranties. To induce the Noteholders to enter into this
Amendment, the Company hereby represents and warrants to the Noteholders that:
(a) The execution and delivery by the Company of this Amendment, and the
performance by the Company of this Amendment and the Note Purchase Agreement
(i) are within the Company’s power and authority; (ii) have been duly authorized
by all necessary corporate action; (iii) are not in contravention of any
provision of the Company’s certificate of incorporation or bylaws or other
organizational documents; (iv) do not violate any law or regulation, or any
order or decree of any Governmental Authority applicable to the Company or any
Subsidiary; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of the
Company or any of its Subsidiaries (except pursuant to the Shared Security
Documents); and (vii) do not require the consent or approval of any Governmental
Authority or any other Person.
(b) This Amendment has been duly executed and delivered by the Company and this
Amendment constitutes, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general or by general principles of equity.

 

3



--------------------------------------------------------------------------------



 



(c) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing as of the
date hereof and as of the Effective Date.
(d) No consideration has been paid or is payable by the Company to any other
Person, in its capacity as lender, as an inducement to the Company’s or such
Person’s execution and delivery of Bank Amendment No. 2, except as stated in
Section 4(a)(ii) thereof.
5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Existing Note Purchase Agreement, as amended hereby, shall be and remain in full
force and effect. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Noteholders under the Existing Note Purchase
Agreement, nor constitute a waiver of any provision of the Existing Note
Purchase Agreement. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Existing Note Purchase Agreement without making
specific reference to this Amendment, but nevertheless all such references shall
include this Amendment unless the context otherwise requires.
6. Confirmation of Subsidiary Guaranties. By executing this Amendment each of
the Subsidiary Guarantors acknowledges and confirms that (a) the Subsidiary
Guaranty continues in full force and effect notwithstanding the Note Purchase
Agreement Amendments and (b) the indebtedness, liabilities and obligations of
the Company under the Note Purchase Agreement constitute indebtedness,
liabilities and obligations guaranteed under the Subsidiary Guaranty. Nothing in
this Agreement extinguishes, novates or releases any right, claim, or
entitlement of any of the Noteholders created by or contained in the Note
Purchase Agreement, the Notes or the Subsidiary Guaranty nor is the Company or
any Subsidiary Guarantor released from any covenant, warranty or obligation
created by or contained herein or therein, except as such covenants and
obligations are specifically amended by this Amendment.
7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Existing Note Purchase Agreement or an
accord and satisfaction in regard thereto.
9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

4



--------------------------------------------------------------------------------



 



10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
12. Headings. The headings of the sections of this Amendment are inserted for
convenience only and shall not be deemed to constitute a part of this Amendment.
13. Updated Schedule A Information. Each Noteholder confirms that the
information set forth in Schedule A to the Existing Note Purchase Agreement is
accurate as to it, except as indicated on Annex 1 hereto.
[Signature Pages To Follow]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            COMPANY:

WESTWOOD ONE, INC.
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        SUBSIDIARY GUARANTORS:

METRO NETWORKS COMMUNICATIONS, INC.
      By   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP
      By:   METRO NETWORKS COMMUNICATIONS, INC.,         as General Partner     
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        METRO NETWORKS, INC.
      By   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            METRO NETWORKS SERVICES, INC.
      By   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        SMARTROUTE SYSTEMS, INC.
      By   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD NATIONAL RADIO CORPORATION
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE PROPERTIES, INC.
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE RADIO, INC.
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            WESTWOOD ONE RADIO NETWORKS, INC.
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE STATIONS – NYC, INC.
      By:   /s/ Gary J. Yusko        Name:   Gary J. Yusko        Title:   Chief
Financial Officer     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed to as of the date thereof.

            AMERITAS LIFE INSURANCE CORP.      By:   Summit Investment Partners,
as Agent             By:   /s/ Andrew S. White         Name:   Andrew S. White 
      Title:   Managing Director - Private Placements        ACACIA LIFE
INSURANCE COMPANY       By:   Summit Investment Partners, as Agent              
      By:   /s/ Andrew S. White         Name:   Andrew S. White        Title:  
Managing Director - Private Placements        NATIONWIDE MUTUAL INSURANCE
COMPANY
      By:   /s/ Thomas S. Leggett         Name:   Thomas S. Leggett       
Title:   Authorized Signatory        SCOTTSDALE INSURANCE COMPANY
      By:   /s/ Thomas S. Leggett        Name:   Thomas S. Leggett       
Title:   Authorized Signatory     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            NATIONWIDE LIFE INSURANCE COMPANY
      By:   /s/ Thomas S. Leggett        Name:   Thomas S. Leggett       
Title:   Authorized Signatory        NATIONWIDE LIFE INSURANCE COMPANY OF
AMERICA
      By:   /s/ Thomas S. Leggett        Name:   Thomas S. Leggett       
Title:   Authorized Signatory        NATIONWIDE LIFE AND ANNUITY INSURANCE
COMPANY
      By:   /s/ Thomas S. Leggett        Name:   Thomas S. Leggett       
Title:   Authorized Signatory        MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY      By:   Babson Capital Management LLC,         as Investment Adviser 
          By:   /s/ Mark B. Ackerman         Name:   Mark B. Ackerman       
Title:   Managing Director     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            C.M. LIFE INSURANCE COMPANY       By:   Babson Capital Management
LLC,         as Investment Sub-Adviser            By:   /s/ Mark B. Ackerman    
    Name:   Mark B. Ackerman        Title:   Managing Director        MASSMUTUAL
ASIA LIMITED       By:   Babson Capital Management LLC,         as Investment
Adviser            By:   /s/ Mark B. Ackerman         Name:   Mark B. Ackerman 
      Title:   Managing Director        PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY       By:   Prudential Investment Management, Inc.,         as
investment manager            By:   /s/ Paul Procyk         Name:   Paul Procyk 
      Title:   Vice-President        ALLSTATE LIFE INSURANCE COMPANY
      By:   /s/ Robert B. Bodett        Name:   Robert B. Bodett        Title:  
Authorized Signatory        By:   /s/ David Puckett         Name:   David
Puckett        Title:   Authorized Signatory     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Ross Taylor        Name:   Ross Taylor        Title:   Managing
Director                RELIASTAR LIFE INSURANCE COMPANY       By:   ING
Investment Management LLC,         as Agent            By:   /s/ Christopher B.
Lyons         Name:  Christopher B. Lyons        Title:    Senior Vice
President        SECURITY LIFE OF DENVER INSURANCE COMPANY (successor by merger
to Southland Life Insurance Company)       By:   ING Investment Management LLC,
        as Agent            By:   /s/ Christopher P. Lyons        
Name:  Christopher P. Lyons        Title:    Senior Vice President        ING
LIFE INSURANCE AND ANNUITY COMPANY     By:   ING Investment Management LLC,    
    as Agent            By:   /s/ Christopher P. Lyons        
Name:  Christopher P. Lyons        Title:    Senior Vice President     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            MONUMENTAL LIFE INSURANCE COMPANY
      By:   /s/ Bill Henricksen        Name:   Bill Henricksen        Title:  
Vice President        NEW YORK LIFE INSURANCE COMPANY
      By:   /s/ A. Post Howland        Name:   A. Post Howland        Title:  
Corporate Vice President        NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
      By:   New York Life Investment Management LLC,         its Investment
Manager            By:   /s/ A. Post Howland         Name:   A. Post Howland   
    Title:   Director        NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED
LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)
      By:   New York Life Investment Management LLC,         its Investment
Manager            By:   /s/ A. Post Howland         Name:   A. Post Howland   
    Title:   Director     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            HARTFORD FIRE INSURANCE COMPANY       By:   Hartford Investment
Management Company,         its Agent and Attorney-in-Fact            By:   /s/
Matthew J. Poznak         Name:   Matthew J. Poznak        Title:   Vice
President     

[Signature pages to First Amendment to 12/3/02 Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Intentionally omitted]

 

1 



--------------------------------------------------------------------------------



 



EXHIBIT A
1. Section 7.1 (“Information as to Company — Financial and Business
Information”) is hereby amended by deleting the “and” at the end of
Section 7.1(e), inserting “; and” at the end of Section 7.1(f) in lieu of the
period and inserting a new Section 7.1(g) to read as follows:
(g) simultaneously with the delivery thereof to the Banks under the Credit
Agreement, a copy of each report, notice or similar document delivered to the
Banks under the Credit Agreement (excluding (i) quarterly and annual financial
statements and other documents that are required by the terms of this
Section 7.1 to be delivered to such holder and (ii) information relating to
pricing and borrowing availability under the Credit Agreement).
2. Section 8 (“Preypayment of the Notes”) is hereby amended by adding the
following after the end of Section 8.6:
“Section 8.7 Prepayment Upon Receipt of Specified Proceeds.
(a) Notice and Offer. In the event that any Specified Proceeds are required to
be applied pursuant to Section 4.01 of the Intercreditor and Collateral Trust
Agreement at a time when the Notes have not become due and payable pursuant to
Section 12.1, the Company will give written notice thereof to each holder of
Notes. Such written notice shall contain, and such written notice shall
constitute, an irrevocable offer to prepay (the “Specified Proceeds Prepayment
Offer”), at the election of each holder, a portion of the aggregate principal
amount of the Notes held by such holder equal to such holder’s Ratable Portion
of such Specified Proceeds on a date specified in such notice (the “Specified
Proceeds Prepayment Date”) that is not less than thirty (30) days and not more
than sixty (60) days after the date of such notice. If the Specified Proceeds
Prepayment Date shall not be specified in such notice, the Specified Proceeds
Prepayment Date shall be the thirtieth (30th) day after the date of such notice.
(b) Acceptance and Payment. To accept such Specified Proceeds Prepayment Offer,
a holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of receipt of such
written notice from the Company, provided, that failure to accept such offer in
writing within twenty (20) days after the date of such written notice shall be
deemed to be an acceptance of the Specified Proceeds Prepayment Offer. If so
accepted by any holder of a Note, such offered prepayment shall be due and
payable on the Specified Proceeds Prepayment Date. Such offered prepayment shall
be made at one hundred percent (100%) of the aggregate principal amount of such
Notes being so prepaid together with the applicable Make-Whole Amount and
interest on such principal amount then being prepaid accrued to the Specified
Proceeds Prepayment Date.

 

2



--------------------------------------------------------------------------------



 



(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying:
(i) the Specified Proceeds Prepayment Date and the amount of the Specified
Proceeds being applied by the Company and its Subsidiaries to the offer to
prepay the Notes and the repayment of Debt outstanding under the Credit
Agreement;
(ii) that such offer is being made pursuant to Section 8.7 of this Agreement;
(iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on the principal amount of each such Note
offered to be prepaid, accrued to the Specified Proceeds Prepayment Date; and
(v) in reasonable detail, the nature of the event giving rise to such offer.”
3. Section 9 (Affirmative Covenants”) is hereby amended by adding at the end
thereof the following Section 9.8:
“Section 9.8. Further Assurances.
(a) The Company will, and will cause each of its Restricted Subsidiaries to,
maintain with respect to the Collateral owned or held by it the security
interests created by the Shared Security Documents as perfected security
interests having at least the priorities described therein and in this Agreement
and defend such security interests aginst the claims and demands of all Persons
whomsoever. Without limiting the generality of the foregoing, except as
otherwise permitted under the Shared Security Documents or under this Agreement,
no Obligor shall (i) file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Trustee
is not named as the sole secured party for the benefit of the Secured Parties,
or (ii) cause or permit any Person other than the Collateral Trustee to have
“control” (within the meaning of Sections 9-104, 9-105, 9-106 or 9-107 of the
New York Uniform Commercial Code) over any part of the Collateral.

 

3



--------------------------------------------------------------------------------



 



(b) The Company will, and will cause each of its Restricted Subsidiaries to,
furnish to the holders of the Notes and the Collateral Trustee from time to time
statements and schedules identifying and describing its property and such other
reports in connection with the Collateral as the Required Holders or the
Collateral Trustee may reasonably request, all in reasonable detail, provided
that, so long as no Event of Default shall have occurred and be continuing, only
two such requests shall be permitted in any calendar year.
(c) The Company will, and will cause each of its Restricted Subsidiaries to, at
any time and from time to time, and at its sole expense, promptly and duly
execute and deliver, and have recorded, such instruments and documents and take
such further actions as shall be necessary or as shall be reasonably requested
by the holders of the Notes or the Collateral Trustee to obtain or preserve the
full benefits of the Shared Security Documents and the rights and powers therein
granted, including the filing of any financing or continuation statements under
the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created under the Shared
Security Documents with respect to the Collateral owned or held by any of them.
(d) If it shall acquire any real property interest, including improvements,
having a fair market value (as reasonably determined by the Company in good
faith) of $2,500,000 or more (or shall make improvements upon any existing real
property interest resulting in the fair market value (as reasonably determined
by the Company in good faith) of such interest together with such improvements
being equal to $2,500,000 or more), then (subject, in the case of any such
interest that is a leasehold interest, to the delivery by the relevant
landlord(s) of any required landlord consent) the Company or any of its
Restricted Subsidiaries, as the case may be, will execute and deliver in favor
of the Collateral Trustee a mortgage, deed of trust or deed to secure debt (as
appropriate for the jurisdiction in which such respective real property is
situated) pursuant to which it will create a Lien upon such real property
interest (and improvements) in favor of the Collateral Trustee for the benefit
of the Secured Parties as collateral security for the “Secured Obligations” (as
defined in the Intercreditor and Collateral Trust Agreement), and will deliver
(or, or in case of landlords’ consents, will use its best efforts to cause the
relevant landlord(s) to deliver) such opinions of counsel, landlords’ consents,
surveys and title insurance policies as the holders of the Notes or the
Collateral Trustee shall reasonably request in connection therewith.”

 

4



--------------------------------------------------------------------------------



 



4. Section 10 (“Negative Covenants”) is hereby amended as follows:
(a) Section 10.5 (“Limitation on Liens”) is hereby amended by (i) deleting “and”
at the end of Section 10.5(j), (ii) inserting “; and” in lieu of the period at
the end of Section 10.5(k) and (iii) inserting a new Section 10.5(l) to read as
follows:
(l) Liens created pursuant to the Shared Security Documents.
(b) The text of Section 10.6 (“Limitation on Modifications of the Management
Agreement”) is hereby amended and restated to read “[Intentionally omitted.]”.
(c) The following new Sections 10.7 and 10.8 are hereby added to Section 10:
Section 10.7. Limitation on Sale of Assets. The Company will not, and will not
permit any Restricted Subsidiary to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person other than the
Company or any wholly owned Restricted Subsidiary, except:
(a) the sale or other disposition of any property in the ordinary course of
business;
(b) any sale, assignment, transfer or other disposition of Capital Stock of any
Unrestricted Subsidiary so long as the proceeds of such transaction are applied
to the purchase of other assets within 12 months of receipt thereof;
(c) the sale or other disposition of any other property, business or asset with
an aggregate fair market value not to exceed $5,000,000 so long as (i) the
consideration received shall be an amount at least equal to the fair market
value thereof; (ii) at least 90% of the consideration received shall be cash;
(iii) the proceeds of such sale or other disposition are applied to the purchase
of other assets within 12 months of receipt thereof; and (iv) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and
(d) any sale, lease, transfer, or other disposition of any or all of a
Restricted Subsidiary‘s assets (upon voluntary liquidation or otherwise) to the
Company or any wholly owned Restricted Subsidiary.
Section 10.8. Limitation on Sale or Discount of Receivables. The Company will
not and will not permit any of its Restricted Subsidiaries to, discount or sell
with recourse, or sell for less than the greater of the face value or market
value thereof, any of its notes receivable or accounts receivable.

 

5



--------------------------------------------------------------------------------



 



5. Section 11 (“Events of Default”) is hereby amended by deleting the “or” at
the end of Section 11(j), replacing the period at the end of Section 11(k) with
a semi-colon followed by the word “or”; and adding a new Section 11(l) to read
in its entirety as follows:
(l) the Liens created by the Shared Security Documents shall at any time not
constitute valid and perfected Liens on the collateral intended to be covered
thereby (to the extent perfection by billing, registration, recordation or
possession is required therein or in this Agreement) in favor of the Collateral
Trustee, free and clear of all other Liens (other than Liens permitted under
Section 10.5 or under the Shared Security Documents), or, except for expiration
in accordance with its terms, any of the Shared Security Documents shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor;
6. Schedule B of the Existing Note Purchase Agreement is hereby amended by
amending and restating the definition of “Credit Agreement” therein to read as
follows:
“Credit Agreement” means that certain Credit Agreement dated as of March, 3,
2004 by and among the Company, the Subsidiary Guarantors party thereto, the
Banks party thereto, JPMorgan Chase Bank, N.A. as agent for such Banks, and all
other Persons party thereto, all as amended or refinanced from time to time.
7. Schedule B of the Existing Note Purchase Agreement is amended to add the
following definitions in their appropriate alphabetical order:
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation, and any and
all warrants or options to purchase any of the foregoing.
“Collateral” has the meaning set forth in the Intercreditor and Collateral Trust
Agreement.
“Collateral Trustee” means means the Person acting as collateral trustee for the
Banks and the Noteholders under the Shared Security Agreement and the other
Shared Security Documents.
“Intercreditor and Collateral Trust Agreement” means that certain Intercreditor
and Collaterall Trust Agreement dated as of February 28, 2008 by and among the
Company, the Subsidiary Guarantors party, the Administrative Agent, the
Collateral Trustee and the holders of the Notes.
“Obligor” is defined in the Intercreditor and Collateral Trust Agreement.
“Secured Party” is defined in the Intercreditor Agreement.
“Shared Security Agreement” is defined in the Intercreditor and Collateral Trust
Agreement.
“Shared Security Documents” is defined in the Intercreditor and Collateral Trust
Agreement.
“Specified Proceeds” means Shared Amounts (as defined in the Intercreditor and
Collateral Trust Agreement).

 

6